Citation Nr: 0702455	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  06-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, and is advanced on the Board's docket.       


FINDINGS OF FACT

1.  Service-connected bilateral sensorineural hearing loss is 
evaluated as 60 percent disabling from August 2000 and 80 
percent disabling from June 8, 2005, and tinnitus is 
evaluated as 10 percent disabling, with a combined disability 
rating of 60 percent before June 8, 2005 and of 80 percent 
thereafter.

2.  Sensorineural hearing loss impedes or precludes gainful 
employment consistent with the veteran's education and 
employment history.  


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to TDIU requires evidence of impairment of mind 
or body sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2006).  Total disability is shown where the 
schedular rating is less than total, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, , this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  If the 
schedular rating is less than 100 percent, employability must 
be determined without regard to the advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19.  Factors to be considered are level of 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Service connection is in effect for two disabilities: 
bilateral sensorineural hearing loss, evaluated as 60 percent 
disabling effective August 14, 2000, and 80 percent disabling 
effective June 8, 2005; and tinnitus, evaluated as 10 percent 
disabling effective August 14, 2000.  The combined disability 
rating was 60 percent effective August 14, 2000.  As of June 
8, 2005, the combined rating is 80 percent.  

Based on the above, the veteran meets schedular TDIU 
requirements.  First, while VA considers tinnitus and 
sensorineural hearing loss separately as two disabilities for 
the purposes of service connection and percentage disability 
ratings assigned to each, for the purposes of TDIU 
evaluation, the veteran's hearing loss and tinnitus are 
considered together as a single disability.  For instance, 
under 38 C.F.R. § 4.16(a), disabilities resulting from a 
common etiology (e.g., noise exposure in service, as is the 
case here) are deemed one disability.  As the veteran's 
hearing loss and tinnitus, together, are considered as a 
single disability rated as 60 percent disabling or higher, 
the requirements of 38 C.F.R. § 4.16(a) are met.  

The veteran last had full-time gainful employment as an 
owner/operator of a gas station for about 4 years, from 1990 
to 1994.  Before then, he had some 15 years of experience as 
an insurance salesperson.  He has a high-school education.  
The veteran reported as a reason for retirement in 1994 
difficulty "hearing his customers."  See January 2006 VA 
audiology examination report.    

The January 2006 VA audiology examination report favors TDIU.  
The examiner said that, based on the current extent of 
hearing impairment, the veteran would be unable to work in 
any hazardous noise environment or in an environment 
requiring significant verbal interaction with others and 
telephone usage, and, as well, a job where inability to hear 
and/or understand verbal instructions could result in 
physical danger to himself or others.  She emphasized that 
these restrictions would apply even with the use of hearing 
aids (which, according to other VA clinical records, were 
assigned to the veteran).  Further, the VA examiner concluded 
that, based on the veteran's reported civilian job history 
(referring to primary prior employment in sales), present 
hearing loss (referring to sensorineural hearing loss 
specifically, and not tinnitus) renders the veteran incapable 
of performing jobs in that line of work.    

Based on all of the foregoing, the Board concludes that TDIU 
is warranted.  The evidence for and against TDIU is at least 
in equipoise and the resolution of reasonable doubt is 
warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2006).  

Because the Board has resolved the claim favorably, there can 
be no prejudice due to any defect associated with VA 
compliance with the duties to notify or to assist, consistent 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 
(West 2002 & Supp. 2005) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Therefore, no further discussion 
is warranted on this matter.     


ORDER

TDIU is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


